Case 7:21-cv-00007-MFU-PMS Document 11 Filed 05/28/21 Page 1 of 2 Pageid#: 51




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 LINZIE HUMES,                                    )
                                                  )    CASE NO. 7:21CV00007
                Plaintiff,                        )
 v.                                               )    MEMORANDUM OPINION
                                                  )
 PATRICIA MCCOY,                                  )   By: Michael F. Urbanski
                                                  )   United States District Judge
                Defendant.                        )

        Plaintiff Linzie Humes, a Virginia inmate who is proceeding pro se, filed this civil rights

 action pursuant to 42 U.S.C. § 1983, complaining of disciplinary measures taken against him in

 jail. Upon review of the record, the court concludes that the complaint must be summarily

 dismissed, pursuant to 28 U.S.C. § 1915A(b)(1), for failure to state a claim upon which relief could

 be granted.

        At the time Humes filed his complaint, he was incarcerated at the Southwest Virginia

 Regional Jail in Haysi, Virginia. He does not state whether he was being held there as a pretrial

 detainee or to serve a prison sentence for a criminal conviction. His allegations in support of his

 claim are sparse:

        While being housed in the Shu [sic], I was offered 1 hr. rec everyday but was left
        in full restraints after requesting for them to be removed every day.

        After my dis[cipline] was over I was left in the Shu for 5 extra days and was t[aken]
        to rec in full restraints.

 Compl. 2, ECF No. 1. As relief, Humes seeks “[$]100,000 . . . and no one be put thru this

 punishment [any] more.” Id.

        The court is required to dismiss any action or claim filed by a prisoner against a

 governmental entity or officer if the court determines the action or claim is frivolous, malicious,

 or fails to state a claim on which relief may be granted. 28 U.S.C. § 1915A(b)(1). To state a cause
Case 7:21-cv-00007-MFU-PMS Document 11 Filed 05/28/21 Page 2 of 2 Pageid#: 52




 of action under § 1983, a plaintiff must establish that he has been deprived of rights guaranteed by

 the Constitution or laws of the United States and that this deprivation resulted from conduct

 committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42 (1988). “[A]

 plaintiff must plead that each Government-official defendant, through the official’s own individual

 actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). To satisfy

 this requirement, a plaintiff must state specific facts about what each defendant did, personally,

 that violated the plaintiff’s constitutional rights.

         Humes fails to meet this basic requirement. He names a defendant in the heading of his

 complaint form, Patricia McCoy, but he does not allege what action McCoy took to deprive him

 of any constitutionally protected right. Humes does not indicate how this individual had any

 personal involvement in placing him the “Shu,” which likely refers to a special housing unit, or in

 the decisions to leave Humes in “full restraints” during his recreation period or to house him a few

 extra days in that unit. Id. Thus, the complaint does not state any claim that McCoy deprived

 Humes of any constitutionally protected right. Id.

         Therefore, the court will summarily dismiss this action without prejudice, pursuant to

 § 1915A(b)(1). An appropriate order will enter herewith. Dismissal of the action without

 prejudice leaves Humes free to refile his claims in a new and separate civil action if he can correct

 the deficiencies described in this memorandum opinion.

         The clerk will send a copy of this memorandum opinion and the accompanying order to

 the plaintiff.
                                                                             Michael F. Urbanski
         ENTER: This 27th day of May, 2021.                                  Chief U.S. District Judge
                                                                             2021.05.27 23:18:40
                                                            _________________________________
                                                                             -04'00'
                                                            United States District Judge




                                                        2
